 



EXHIBIT 10.1
RETIREMENT AND GENERAL RELEASE AGREEMENT
     This RETIREMENT AND GENERAL RELEASE AGREEMENT (this “Agreement”) is made
and entered into as of October 5, 2005 (the “Effective Date”), by and between
Dex Media, Inc. (the “Company”) and Robert M. Neumeister, Jr. (the “Executive”).
RECITALS:
     WHEREAS, Executive has served as the Executive Vice President and Chief
Financial Officer of the Company;
     WHEREAS, the Company and Executive are parties to that certain Amended and
Restated Employment Agreement dated as of January 2, 2003 (the “Employment
Agreement”);
     WHEREAS, Executive desires to retire from employment with, and step down as
the Executive Vice President and Chief Financial Officer of, the Company;
     WHEREAS, the Company and Executive desire to provide for an orderly
transition of Executive’s duties and responsibilities; and
     WHEREAS, the Company and Executive desire to set forth the parties’
respective rights and obligations upon Executive’s retirement;
     NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements hereinafter set forth, the parties hereto hereby
covenant and agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 Defined Terms. As used herein, the following terms shall have the
following respective meanings:
     (a) “Auditors” has the meaning set forth in Section 3.5.
     (b) “Change of Control” means on or prior to June 30, 2006 (i) the
consummation of the transactions contemplated by that certain Agreement and Plan
of Merger by and among the Company, R.H. Donnelley Corporation and Forward
Acquisition Corp.; (ii) the occurrence of any other “Corporate Event,” as
defined in the Plan, or “Change in Control,” as defined in the Option
Agreements; or (iii) the sale of all or substantially all the Company’s assets
to a third party.
     (c) “Code” means the Internal Revenue Code of 1986, as amended.
     (d) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1996.
     (e) “Gross-Up Payment” has the meaning set forth in Section 3.5.

 



--------------------------------------------------------------------------------



 



     (f) “Option Agreements” has the meaning set forth in Section 3.4.
     (g) “Options” has the meaning set forth in Section 3.4.
     (h) “Parachute Tax” has the meaning set forth in Section 3.5.
     (i) “Payment” has the meaning set forth in Section 3.5.
     (j) “Plan” means the Company’s 2002 Stock Option Plan, as amended.
     (k) “Releasees” has the meaning ascribed thereto in Section 4.1.
     (l) “Retirement Date” means January 2, 2006.
     (m) “Transition Period” means the period from October 6, 2005 through
January 2, 2006.
     (n) “Transition Services” has the meaning ascribed thereto in Section 2.3.
     (o) “Vesting Notification Date” has the meaning ascribed thereto in
Section 3.4(c).
ARTICLE 2
RETIREMENT; TRANSITION SERVICES
     2.1 Retirement. Executive hereby: (i) voluntarily resigns as the Executive
Vice President and Chief Financial Officer of the Company, and any subsidiaries
of the Company, effective as of Effective Date and (ii) agrees to retire as an
employee of the Company effective as of the close of the Company’s business on
the Retirement Date.
     2.2 Termination of Employment Agreement. Except as provided in Section 5.1
of this Agreement, the Employment Agreement shall terminate as of the Effective
Date.
     2.3 Transition Services. During the Transition Period, Executive will:
(i) provide reasonable assistance in connection with the transition of the
Company’s new Chief Financial Officer into such position and (ii) provide such
additional assistance relating to the Company’s financial affairs as the
Company’s Chief Executive Officer may from time to time reasonably request (the
“Transition Services”). The Company will reimburse Executive for all reasonable
expenses he incurs in connection with his provision of the Transition Services,
provided that any invoice for reimbursable expenses shall be accompanied by an
itemized account of such expenses, together with copies of receipts relating
thereto.
     2.4 Office Space. As of October 6, 2005, the Company will not provide
Executive with permanent office space. If reasonably necessary to render the
Transition Services, the Company will make temporary office space available to
Executive for such purpose. In addition, during the Transition Period,
Executive’s e-mail and voice mail accounts and his phone extension at the
Company will be kept active.

 



--------------------------------------------------------------------------------



 



ARTICLE 3
COMPENSATION
     3.1 Compensation During Transition Period. During the Transition Period,
the Company will continue to pay Executive his base salary ($27,083.33 per
month). Such amount shall be paid in accordance with the Company’s normal
payroll practices.
     3.2 Lump-Sum Payment. On January 3, 2006, the Company will pay Executive an
amount equal to $984,375.00. The Company may, in its sole discretion, decide to
pay such amount to Executive prior to January 3, 2006.
     3.3 Benefits.
     (a) During the Transition Period: (i) Executive will be entitled to receive
all benefits customarily provided to executive employees of the Company
(including, without limitation, medical, dental, vision, life insurance and
access to financial planning) and (ii) Executive will be required to continue to
make all personal contributions to such benefits at the rates in effect as of
the Effective Date (or, for the month of January 2006, in accordance with the
election made by Executive with respect to such month).
     (b) During the thirty-six (36) month period commencing February 1, 2006 and
ending January 31, 2009, Executive will be entitled to receive continued health
care (including medical, dental and vision) and welfare coverage under the
Company’s plans with respect thereto. Executive shall be solely responsible for
paying all premiums and other amounts payable with respect to such coverage
(including the Company portion). Upon the expiration of such thirty-six
(36) month period, Executive will be entitled, at his own cost, to purchase
health care coverage pursuant to COBRA in accordance with the COBRA rules which
are then in effect.
     3.4 Stock Options. The Company has previously granted stock options to
Executive pursuant to the provisions of the Plan (the “Options”).
Notwithstanding any contrary provisions in the Employment Agreement or in the
Non-Qualified Stock Option Agreements relating to the Options (the “Option
Agreements”), the parties agree as follows:
     (a) All Options that are vested and exercisable as of the date hereof and
not exercised prior to the Retirement Date will remain outstanding following the
Retirement Date and shall terminate and expire on June 30, 2006 if not exercised
prior to such date.
     (b) Subject to Section 3.4(e), all time-vesting Options that are scheduled
to vest on December 31, 2005 will vest on such date. All such Options will
terminate and expire on June 30, 2006 if not exercised prior to such date.
     (c) Subject to Section 3.4(e), all performance-vesting Options that are
first eligible to become vested based on the Company’s achievement of its 2005
EBITDA targets will vest to the same extent as applicable to the Company’s other
senior executive officers, as determined by the Company’s Compensation
Committee. Executive will be notified in writing of the extent of such vesting
promptly after the Company’s Compensation Committee makes its determination with
respect to such vesting (the date on which such notification is provided to
Executive being referred to herein as the “Vesting Notification Date”). All such
Options will terminate and expire ninety (90) days following the Vesting
Notification Date if not exercised prior to such date.

 



--------------------------------------------------------------------------------



 



     (d) Subject to Section 3.4(e), all Options (time-vesting and
performance-vesting) that are first eligible to become vested with respect to
the year ending December 31, 2006 will vest and become fully exercisable on the
Retirement Date. All such Options will terminate and expire on December 31, 2006
if not exercised prior to such date.
     (e) Notwithstanding Sections 3.4(b), (c), and (d), all of the Executive’s
outstanding Options will become fully vested and exercisable immediately prior
to any Change of Control and, in connection with such Change of Control, will be
converted into fully vested options of the acquiring entity that have
substantially comparable economic value, on the same basis as applicable to the
Company’s other senior executive officers. All such Options shall terminate and
expire on December 31, 2006 (or such earlier date as may be required to comply
with Section 409A of the Code and the Department of Treasury regulations and
other interpretive guidance issued thereunder) if not exercised prior to such
date. For the avoidance of doubt, any Options (time-vesting and
performance-vesting) that are first eligible to become vested with respect to
the year ending December 31, 2007 (the “2007 Options”) will vest and become
exercisable if and only if a Change in Control occurs on or prior to June 30,
2006; if no Change of Control has occurred by June 30, 2006, the 2007 Options
will terminate and expire on such date.
     3.5 Tax Gross-Up.
     (a) If it is determined by the nationally recognized United States public
accounting firm used by the Company immediately prior to any Change of Control
(or such other nationally recognized United States public accounting firm as may
be agreed to in writing by the Company and the Executive) (the “Auditors”) that
any payment or benefit made or provided to the Executive in connection with this
Agreement or otherwise (including without limitation any Option or other equity
compensation award vesting) (collectively, a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (the “Parachute Tax”), then the
Company shall pay to the Executive, prior to the time the Parachute Tax is
payable with respect to such Payment, an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(including any Parachute Tax) imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Parachute Tax imposed
upon the Payment. The amount of any Gross-Up Payment shall be determined by the
Auditors, subject to adjustment, as necessary, as a result of any Internal
Revenue Service position. For purposes of making the calculations required by
this Agreement, the Auditors may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code, provided that the Auditors’ determinations must be made with substantial
authority (within the meaning of Section 6662 of the Code). To the extent that
the Company obtains a written opinion from the Auditors with respect to
Parachute Tax issues, the Company shall direct the Auditors to extend such
opinion to the Executive (to the extent that such extension is permitted by the
Auditors).
     (b) The federal tax returns filed by the Executive (and any filing made by
a consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Auditors with respect to the
Parachute Tax payable by the Executive. The Company shall use reasonable efforts
to ensure that by April 1 of each year, the Auditors will provide Executive with
relevant information relating to their determination to enable Executive to
prepare and file his federal tax returns with respect to the prior year. The
Executive shall make proper payment of the amount of any Parachute Tax based on
such determination, and at the request of the Company, provide to the Company
true and correct copies (with any amendments) of his federal income tax return
as filed with the Internal Revenue Service, and such other documents reasonably

 



--------------------------------------------------------------------------------



 



requested by the Company, evidencing such payment, provided that any information
unrelated to the Parachute Tax may be deleted from the copies of the returns and
documents delivered to the Company. If, after the Company’s payment to the
Executive of the Gross-Up Payment, the Auditors determine in good faith that the
amount of the Gross-Up Payment should be reduced or increased, or a
determination is made by the Internal Revenue Service that would make the prior
Gross-Up Payment amount not accurate, then within ten business days of such
determination, the Executive shall pay to the Company the amount of any such
reduction, or the Company shall pay to the Executive the amount of any such
increase; provided, however, that in no event shall the Executive have any such
refund obligation if it is determined by the Company that to do so would be a
violation of the Sarbanes-Oxley Act of 2002, as it may be amended from time to
time; and provided, further that if the Executive has prior thereto paid such
amounts to the Internal Revenue Service, such refund shall be due only to the
extent that a refund of such amount is received by the Executive; and provided,
further, that (i) the fees and expenses of the Auditors (and any other legal and
accounting fees) incurred for services rendered, in connection with the
Auditor’s determination of the Parachute Tax or any challenge by the Internal
Revenue Service or other taxing authority relating to such determination shall
be paid by the Company and (ii) the Company shall indemnify and hold the
Executive harmless on an after-tax basis for any interest and penalties imposed
upon the Executive to the extent that such interest and penalties are related to
the Auditors’ determination of the Parachute Tax or the Gross-Up Payment.
Notwithstanding anything to the contrary herein, the Executive’s rights under
this Section 3.5 shall survive the termination of his employment for any reason
and the termination or expiration of this Agreement for any reason.
     3.6 Section 409A. The Company and the Executive intend that neither this
Agreement nor the Option Agreements shall violate the provisions of Section 409A
of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, and, to the extent Section 409A of the Code is
applicable, the provisions of this Agreement and the Option Agreements shall be
interpreted in accordance with this intention. Notwithstanding any provision of
this Agreement or the Option Agreements to the contrary, in the event that any
amounts payable to the Executive could reasonably be expected to be immediately
taxable to the Executive under Section 409A of the Code and related department
of Department of Treasury guidance, the Executive and the Company shall
cooperate in good faith and shall take such reasonable actions as may be
necessary or appropriate to comply with the requirements of Section 409A of the
Code and related Department of Treasury guidance and the intention of the
parties as stated above.
     3.7 No Other Payments. Except as set forth in this Article 3, no
compensation or other amounts shall be payable by the Company to Executive in
connection with his retirement or the termination of his employment by the
Company. The provision of the payments and benefits set forth in this Article 3
shall discharge all obligations of the Company to Executive in connection with
his employment by the Company and in connection with the Claims released by
Executive hereunder, other than vested benefits to which Executive may be
entitled under the Dex Media Pension Plan or Savings Plan.
ARTICLE 4
RELEASE
     4.1 Release of Claims. In consideration of the covenants undertaken herein
by the Company, and except for those obligations created by or arising out of
this Agreement, Executive, on his own behalf and on behalf of his descendants,
dependents, heirs, executors, administrators, assigns and successors, does
hereby covenant not to sue, acknowledges full and complete satisfaction of and
hereby releases, absolves and discharges the Company and its successors and
assigns, parents, subsidiaries, divisions and affiliated

 



--------------------------------------------------------------------------------



 



corporations, past and present, as well as its and their affiliates, directors,
officers, shareholders, agents, attorneys, insurers and employees, past and
present, and each of them (hereinafter collectively referred to as the
“Releasees”), with respect to and from any and all claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, wages,
obligations, debts, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature, in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which Executive now owns or holds or has at any time heretofore owned or
held as against such Releasees, or any of them, arising out of or in any way
connected with his employment relationship with the Company, or his retirement
or resignation as an employee or officer of the Company, or any other
transaction, occurrence, act or omission or any loss, damage or injury whatever,
known or unknown, suspected or unsuspected, resulting from any act or omission
by or on the part of such Releasees, or any of them, committed or omitted prior
to the date of this Agreement, including specifically, but without limiting the
generality of the foregoing, any claim under: (i) Title VII of the Civil Rights
Act of 1964, as amended; (ii) the Civil Rights Act of 1991; (iii) the Age
Discrimination in Employment Act of 1967, as amended; (iv) 42 U.S.C. § 1981, §
1981a, § 1983, § 1985, or § 1988; (v) the Family and Medical Leave Act of 1993;
(vi) the Americans with Disabilities Act of 1990, as amended; (vii) the
Rehabilitation Act of 1973, as amended; (viii) the Fair Labor Standards Act of
1938, as amended; (ix) the Employee Retirement Income Security Act of 1974, as
amended; or (x) any other applicable federal, state or local statute or
ordinance. Notwithstanding the foregoing, the foregoing release by Executive
shall not extend to any rights Executive may have in the future to: (i)
indemnification under the Company’s certificate of incorporation or bylaws, law
or agreement or (ii) any coverage to which executive may be entitled under
Company’s Director and Officer insurance policies.
     4.2 Waiver of Unknown Claims. It is the intention of Executive in executing
this Agreement that the same shall be effective as a bar as to each and every
claim, demand and cause of action hereinabove specified, including unknown
claims. In furtherance of this intention, Executive hereby expressly waives any
and all rights or benefits conferred by any federal, state or local statute
regarding release of unknown or unsuspected claims.
     4.3 No Transferred Claims. Executive represents and warrants that he has
not heretofore assigned or transferred to any third person any released matter
or any part or portion thereof. Executive agrees to defend, indemnify and hold
harmless the Company from and against any claim (including the payment of
attorneys’ fees and costs actually incurred, whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.
ARTICLE 5
ADDITIONAL COVENANTS
     5.1 Survival of Certain Provision of Employment Agreement. Sections 6, 7
and 8 of the Employment Agreement shall survive Executive’s retirement and the
termination of the Employment Agreement; provided, however, that the term
“Restricted Period” used in the Employment Agreement is hereby amended to mean
the period commencing on the Effective Date and ending on June 30, 2007.
Sections 6, 7 and 8 of the Employment Agreement, as so amended, are hereby
incorporated herein by reference as if fully set forth in this Agreement.

 



--------------------------------------------------------------------------------



 



     5.2 Confidentiality. Executive hereby agrees as follows:
     (a) Except as otherwise specifically provided in this Agreement, Executive
will not disclose (in whole or in part) any of the terms or provisions of this
Agreement or characterize any of the terms and provisions of this Agreement, or
disclose any of the negotiations leading to the making of this Agreement to any
other person or entity. Executive represents and warrants that he has not made
any disclosure of any of the terms or provisions of this Agreement or any of the
negotiations leading to the making of this Agreement to any other person or
entity, other than his spouse, attorneys, financial advisors, accountants or tax
advisors.
     (b) Executive agrees that he will not solicit or provoke any inquiry
concerning the terms and provisions of this Agreement. In the event a request is
made of either party by any person or entity (including, but not limited to, any
government agency or authority acting or purporting to act under color of law),
for the disclosure, in whole or in part, of the terms or provisions of this
Agreement, such party will: (i) provide written notice within twenty-four
(24) hours of such request to the other party (in the case of the Company, to
its Senior Vice President — General Counsel) and (ii) to the fullest extent
permitted by law, make no such disclosure until the other party has had a
reasonable opportunity to contest the right of the requesting person or entity
to obtain such disclosure.
     (c) In response to any inquiry made of Executive with respect to his
resignation from the position of Executive Vice President and Chief Financial
Officer of the Company, or the making of this Agreement and/or its terms and
provisions, it will not be a violation of this Agreement for Executive to state
that he has decided to retire but will assist Company during a transitional
period.
     5.3 Executive’s Cooperation. Executive hereby agrees to cooperate, upon
reasonable prior notice and at the Company’s expense, in connection with any
investigation or lawsuit involving the Company on matters with respect to which
Executive has or had specific knowledge or responsibility. Executive shall make
himself available, at the Company’s expense, for any litigation, including,
without limitation, preparation for depositions and trial. Executive will not
receive compensation for time spent testifying in depositions or trial.
Executive agrees not to assist or provide information or assistance in any
litigation against the Company, except as required by applicable law or formal
legal process after timely notice is provided to the Company to allow it to take
legal action with respect to such request for information or assistance. Nothing
in this Agreement shall restrict or preclude Executive from, or otherwise
influence Executive in, testifying fully and truthfully in legal or
administrative proceedings against the Company, as required by applicable law or
formal legal process.
     5.4 Non-Admissibility. The parties agree that this Agreement shall not be
admissible in any proceeding as evidence of any improper conduct by the Company.
ARTICLE 6
MISCELLANEOUS
     6.1 Free and Voluntary Act; Revocation Period; No Other Representations.
     (a) Executive acknowledges that he: (i) has been advised by the Company to
discuss this Agreement with his attorney before signing this Agreement; (ii) has
been afforded the opportunity to consider this Agreement for at least twenty-one
(21) days; (iii) has carefully read this Agreement; (iv) understands each of the
terms of this Agreement; and (v) was afforded a reasonable period in which to
consider the terms of this Agreement. Executive further represents and warrants
that he has knowingly and voluntarily signed this Agreement as his own free act,
without coercion or duress.

 



--------------------------------------------------------------------------------



 



     (b) Executive acknowledges that he may revoke this Agreement by delivering
to the Company written notice of revocation within the seven (7) day period
following the Effective Date.
     (c) Executive acknowledges that no promises or representations have been
made to induce him to sign this Agreement, other than those expressly set forth
in this Agreement, and that Executive has signed this Agreement as a free and
voluntary act.
     6.2 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, rule or regulation,
such provision shall be fully severable and this Agreement shall be construed
and enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof. In such event, the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom.
Furthermore, in lieu of such illegal, invalid or unenforceable provision, there
shall be added automatically as a part of this Agreement a legal, valid and
enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible.
     6.3 Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements, negotiations, representations, warranties,
offers and discussions, whether verbal or written, of the parties.
Notwithstanding the foregoing, Executive acknowledges and agrees that the
Amended and Restated Management Stockholders Agreement by and between Executive
and the Company shall remain in full force and effect in accordance with its
terms.
     6.4 Amendment; Waivers. This Agreement may not be modified or amended
except by a written instrument duly signed by both the parties. No waiver of a
breach of any term, provision or condition of this Agreement shall constitute a
waiver of any succeeding breach of the same or any other term, provision or
condition hereof. No such waiver shall be valid unless executed in writing by
the party making the waiver.
     6.5 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado, without regard
to the conflict of law principles thereof.
     6.6 Resolution of Disputes by a Judge, Not a Jury. The parties desire to
have any disputes between them resolved by a duly appointed and/or elected
judge, as opposed to a jury. Accordingly, any claim arising under this
Agreement, whether arising in contract, statute, tort, fraud, misrepresentation,
discrimination, common law or any other legal theory, whenever brought, shall be
brought in a state or federal court of competent jurisdiction, and will be tried
before a judge, but not a jury. If the case is filed in state court and is
otherwise removable to federal court, it may be removed. If Executive would
otherwise be legally required to exhaust administrative remedies to obtain legal
relief, Executive must exhaust such administrative remedies prior to pursuing a
court action. BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE COMPANY EACH
VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO
A JURY TRIAL.

 



--------------------------------------------------------------------------------



 



     6.7 Notices.
     (a) All notices and other communications under this Agreement shall be in
writing and delivered in person or sent by overnight courier or registered or
registered mail, postage prepaid, or by facsimile transmission, and addressed as
follows:

     
If to the Company, to:


  If to Executive, to:


Dex Media, Inc.
  Robert M. Neumeister, Jr.
198 Inverness Drive West,
  2729 Silver Cloud Drive
Englewood, Colorado 80112
  Park City, Utah 84060
Attention: Executive Vice President,
General Counsel
   
Fax: 303-784-1915
  Fax: 435-658-2481

     (b) Any party may from time to time change its address for the purpose of
notices to that party by a similar notice specifying a new address, but no such
change shall be deemed to have been given until it is actually received by the
party sought to be charged with its contents.
     (c) All notices and other communications required or permitted under this
Agreement which are addressed as provided in this Section 6.7 shall be
effective: (i) upon delivery if delivered personally or by overnight courier,
ten (10) Business Days after dispatch if delivered by registered or certified
mail; and (iii) on the date of transmittal if given by facsimile transmission
(provided such transmission is confirmed within 48 hours thereafter by a signed
original sent by one of the other methods provided in this subsection).
     6.8 Counterparts. This Agreement may be executed in counterparts, each of
which when executed shall be deemed an original and all of which together shall
constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     The undersigned have read and understand the consequences of this Agreement
and have signed it voluntarily. The undersigned declare under penalty or perjury
under the laws of the State of Colorado that the foregoing is true and correct.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            DEX MEDIA, INC.
      By:   /s/ SCOTT BONTEMPO         Name:   Scott Bontempo        Title:  
Senior Vice President, Human Resources     

            ROBERT M. NEUMEISTER, JR.
      /s/ ROBERT M. NEUMEISTER, JR.       Robert M. Neumeister, Jr.           

 